Citation Nr: 1435509	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  14-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral knee condition, to include as secondary to service-connected lumbar spine degenerative disc disease and arthrosis.  

3.  Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected lumbar spine degenerative disc disease and arthrosis and/or secondary to bilateral knee condition.  

4.  Entitlement to service connection for chloracne, to include as a result of exposure to herbicides.  

5.  Entitlement to a compensable disability rating for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in March 2014.  A transcript of that hearing has been associated with the claims file.  

This appeal was also processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

Although the Veteran was provided a VA examination for PTSD in May 2013, the Board finds a new VA examination with opinion is necessary.  The May 2013 VA examiner found the Veteran did not have a diagnosis of any current psychiatric disability based on the fact that the one reported stressor which met criterion A for PTSD did not cause re-experiencing, avoidance, or increased arousal so as to meet the remaining criteria for a PTSD diagnosis.  However, the Veteran testified in the March 2014 Travel Board to having a constant remembrance and worry following the in-service stressors of having seen body bags while stationed at McChord Air Force Base (AFB) and witnessing locals shooting at his AFB while stationed in Thailand.  The Board also observes that, while the VA examiner noted the Veteran's diagnoses of dysthymia and PTSD in the VA medical records, as well as his reported history of nervous problems since childhood in the service separation examination and Report of Medical History at separation, no opinion was provided as to whether it is at least as likely as not (50 percent or greater probability) that the diagnoses of dysthymia or PTSD that were made prior to the VA examination but during the pendency of the appeal originated during his active service, within one year after his service or was otherwise caused by or related to his active service.  

Therefore, the May 2013 VA examination, while adequate, is incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the Board observes the examination focused mainly on PTSD, rather than including full evaluations for mental disorders other than PTSD.  Therefore a remand is necessary to provide the Veteran with a VA examination for PTSD and mental disorders other than PTSD in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current acquired psychiatric disability which originated during his active service, within one year after his service or was otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Although nervous problems since childhood were noted in the Veteran's Report of Medical History at separation and the separation examination, as no psychiatric abnormalities were noted upon examination at the time of his entrance into active service, he was presumed to be in sound condition at entrance to active service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  
Accordingly, it is significant to note that nervous problems were noted at separation from the Veteran's active service.

Bilateral Knees and Bilateral Hips

Considering the Veteran's testimony during his March 2014 Travel Board hearing that his bilateral knee and bilateral hip disabilities were possibly secondary to his service-connected lumbar spine degenerative disc disease with arthrosis and no VA examination has been provided for these disabilities to date, an adequate VA examination and opinion are needed to assist in determining whether his bilateral knee disability and bilateral hip disability were caused by or are related to his service and whether they were caused or are being aggravated by the service-connected back disorder.  McLendon, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Chloracne

Service treatment records demonstrate that, upon entry into active service, the Veteran's skin was noted as abnormal upon clinical evaluation, with a notation of xeroderma, also known as dry skin.  No further skin problems were reported in service.  The Veteran provided testimony during his March 2014 videoconference hearing that he has had a rash for over 30 years, which he believed was incurred from his time in Thailand.  He also testified that he first noticing problems with a rash in 1980 and has been treated for a rash since that time.  VA outpatient treatment records demonstrate treatment and diagnoses for a rash, dermatitis, scattered acne scars with giant comedone, post inflammatory hyper pigmentation dermatitis and acanthosis nigricans.  The Board observes that as no VA examination has been provided for this disability to date, an adequate VA examination and opinion are needed to assist in determining whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current skin disability which originated during his active service, within one year after his service or was otherwise caused by or related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

With regard to the Veteran's assertions of Agent Orange exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.  

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated. Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.

The Veteran's service records confirm he was stationed in Korat, Thailand during his active service.  He testified that he was stationed in Thailand beginning in 1975 and was stationed there fore 11 months.  He did not provide any further information and the service personnel records do not indicate the exact dates of service in Thailand, although some of his service in Thailand may be included in the period of the Vietnam War era, from August 1964 to May 1975.  Here, it does not appear that the required evidentiary development procedures have been followed and there is no evidence that the Veteran was responsible for working along the fenced perimeters of any base.  The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  

As the claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, a follow-up inquiry must be sent to the JSRRC before the claim can be properly adjudicated.  Thus, this matter must be remanded, including for compliance with the procedures set forth in the VA Adjudication Manual.

Bilateral Hearing Loss

As the Veteran was last provided a VA examination for his service-bilateral hearing disability in April 2013 and he has provided testimony in the March 2014 Travel Board hearing that his symptoms have continued to worsen since that time, another VA examination is needed reassessing the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.

Obtain Outstanding Medical Records

As the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from October 2013, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  If any additional audiometric testing has been performed at VA, the test results, including puretone thresholds and word recognition scores, should also be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially all outstanding VA medical records dated since October 2013.  Test results of all audiometric evaluations after October 2013 should also be obtained, if any.  

2.  Request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged herbicide exposure.

3.  After obtaining information as to the approximate dates, location, and nature of the Veteran's alleged exposure, compile a list of the Veteran's service dates and locations as well his contentions regarding exposure to herbicides in service.  

The Veteran's current contentions of record should be considered, including his dates of service in Thailand and his assigned company(ies) at that time. The Veteran's service information of record should also be considered, including his military occupational specialties (MOSs) and primary duties of a truck off-load processor, a freight traffic specialist and export receiving dock processor. 

This information should be forwarded to the JSRRC and a request of all evidence of exposure to either tactical or commercial herbicide in accordance with 38 C.F.R. § 3.159 (2013) should be made.  This development should be undertaken pursuant to VA's Adjudication Procedure Manual, M21-1MR, with respect to veterans serving in Thailand during the Vietnam era.

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

4.  Upon receipt of all additional records, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's acquired psychiatric disorder, irrespective of the particular diagnosis.  

The examination report is to contain a notation that the examiner reviewed the claims file, including especially:  

(a).  The service treatment reports demonstrating the Veteran complained of a history of nervousness since childhood at separation;  NOTE:  Even though nervousness was noted since childhood, the Veteran was presumed to be in sound condition at entrance to active service, as no psychiatric abnormalities were noted upon examination at the time of his entrance into active service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  In other words, please discuss this report of nervous problems in the context of occurring in service, rather than preexisting service.  

(b).  The Veteran's reported stressors, including:

(i).  Having seen body bags while stationed at McChord AFB and 

(ii).  Witnessing locals shooting at his AFB while stationed in Thailand.

(c).  The VA medical records indicating the Veteran was diagnosed with PTSD and dysthymia; and

(d).  The May 2013 VA examination.   

The examiner is then asked to answer the following:  

(a).  Please specify all current acquired psychiatric disorders, meaning indicate their diagnoses.  All diagnoses since the filing of this claim should be considered.  

(b).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If he does, the examiner is then asked to furnish an opinion on the likelihood (very likely, as likely as not, or unlikely) the Veteran's PTSD:  (i) is the result or consequence of his claimed in-service stressors; or (ii) is otherwise related to his active service, to include the report of nervous problems at separation.  

(c).  Has the Veteran developed an acquired psychiatric disorder other than PTSD?  If so, please also specify the diagnosis (or diagnoses).  Then furnish an opinion on the likelihood (very likely, as likely as not, or unlikely) this psychiatric disorder (other than PTSD):  (i) is the result or consequence of his claimed in-service stressors; or (ii) is otherwise related to his active service, to include the report of nervous problems at separation.  

(d).  If no current psychiatric diagnoses can be made, please furnish an opinion on the likelihood (very likely, as likely as not, or unlikely) that either of the past diagnoses of PTSD and dysthymia noted in the VA medical records:  (i) are the result or consequence of his claimed in-service stressors; or (ii) are otherwise related to his active service, to include the report of nervous problems at separation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  Please include a discussion of the past diagnoses of PTSD and dysthymia in your explanation.  

5.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the bilateral knees and hips.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's knee and hip disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The examiner is then asked to answer the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that his bilateral knee disability alternatively was caused OR is being aggravated by his service-connected back disability, including any treatment rendered for this disability.

(c).  If it is determined the Veteran's bilateral knee disability is being aggravated by his service-connected back disability, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

(d).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disability was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service.  

(e).  Whether it is at least as likely as not (50 percent or greater probability) that his bilateral hip disability alternatively was caused OR is being aggravated by his service-connected back disability, including any treatment rendered for this disability.

(f).  If it is determined the Veteran's bilateral hip disability is being aggravated by his service-connected back disability, to the extent possible the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

6.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the skin.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's skin disorder.  

The examination report is to contain a notation that the examiner reviewed the claims file, including the Veteran's reported exposure to herbicides/Agent Orange while stationed in Thailand and any information obtained by the RO/AMC regarding the Veteran's alleged exposure.  

The examiner is then asked to answer the following:  

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability was incurred during his active military service, or is otherwise related to any disease, event, or injury during his service, including exposure to herbicides/Agent Orange while stationed in Thailand.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

7.  Upon receipt of all additional records, schedule the Veteran for a VA audiological examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's bilateral hearing loss should consist of all necessary testing.

The examiner is asked to comment on the degree of severity of the Veteran's bilateral hearing loss and its effect on his employment and activities of daily living.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

8.  Ensure the examiners' opinions are responsive to these determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

9.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



